Title: To Thomas Jefferson from William Cabell Rives, 25 April 1826
From: Rives, William Cabell
To: Jefferson, Thomas


Dear sir,
Washington
April 25th 1826.
I beg leave to introduce to your acquaintance Messrs. Johnson, ,  & Ashley, members of the House of Representatives from the State of New-York, who, in a visit they are about to make to Virginia, are desirous of paying their personal respects to you. You will find them gentlemen of great respectability, & of liberal sentiments.—I take the occasion to renew to you the expression of my grateful & affectionate respect.W C Rives.